Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 1 of 7
Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 2 of 7
Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 3 of 7
Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 4 of 7
Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 5 of 7
Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 6 of 7
Case 5:19-cr-00177-NAM Document 9 Filed 05/01/19 Page 7 of 7




                                               *Name Redacted
